 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDferred back to WKZO, and is at present operating concurrently thetransmitters for both WKZO-TV and WJEF-FM.All stations operate under the same set of standards and generalpolicy.Engineering personnel at WJEF may originate a remoteprogram for use by WKZO, and the converse is true. Approximatelyone-half of the Employer's national sponsors are sold on a combina-tion rate, i. e., the price is based on the number of spot announcements,and the announcements on WJEF and WKZO are totaled together todetermine the sponsor's rate.All engineers and technicians in theEmployer's operations have been under the same contract and, conse-quently, receive the same benefits such as insurance, pension, profit-sharing plans, and bonuses, and are paid according to the same wagescale.In view of the above facts, and on the entire record, the Board findsthat the integration, interdependence, and centralized control of theEmployer's operations, the history of multiplant bargaining, and theuniformity of interests, skills, and working conditions within themultiplant unit make a unit restricted to employees of the radio andtelevision stations,WKZO and WKZO-TV, at Kalamazoo, Michigan,inappropriate.Accordingly, we shall dismiss the petition filed herein.[The Board dismissed the petition.]MESSENGER CORPORATION, PETITIONERandUNITED PAPERWORKERS OFAMERICA, CIO.Case No. 13-RM-192.October 12, 1954Decision and DirectionPursuant to a stipulation for certification upon consent election exe-cuted June 11, 1954, an election was conducted on June 29, 1954, underthe direction and supervision of the Regional Director for the Thir-teenth Region, among certain employees of the Employer.At theclose of the election, a tally of ballots was furnished each of the partiesin accordance with the Board's Rules and Regulations.The tallyshows that 51 valid ballots were cast for the Union, 49 valid ballotswere cast against the Union, 8 ballots were challenged, and no ballotswere void.No objections to the election were filed within the timeprovided therefor.As the challenged ballots were sufficient in number to affect the re-sults of the election, the Regional Director, acting pursuant to theBoard's Rules and Regulations, investigated the issues raised by thechallenges, and on August 19, 1954, issued his report on challenges,recommending that the challenge to 1 ballot be sustained, and that thechallenges to 7 ballots be overruled.Thereafter, the Union filed ex-ceptions to part of the Regional Director's report.110 NLRB No. 41. MESSENGER CORPORATION319The Board has considered the Regional Director's report, the excep-tions, and the entire record in the case, and hereby adopts the findings,conclusions, and recommendations of the Regional Director, with thefollowing additions :1.The Employer is engaged in commerce within the meaning ofSection 2 (6) of the Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act: All production and maintenanceemployees at the Employer's Auburn, Indiana, plant, including em-bossers and diecutters, but excluding offset pressmen and letter press-men, their assistants and helpers, job pressmen, platemakers, camera-men, office clerical employees, guards, and supervisors as defined inthe Act.5. In the absence of any exception to the Regional Director's find-ing that Dosch and Hough are not supervisors within the meaning ofthe Act, and his recommendation that the challenges to their ballotstherefore be overruled, we adopt this finding and recommendation.In the absence of any exception to the Regional Director's findingthat Paulen is a guard within the meaning of the Act, and his recom-mendation that the challenge to Paulen's ballot therefore be sustained,we also adopt this finding and recommendation.Prior to March 13, 1953, Sellers was a supervisor in the hand finish-ing department, but that department was abolished on that date.OnMarch 27, 1953, a notice was posted on the bulletin board that Sellerswas to be in charge of production in the packing department and thegreeting card stockroom, and that notice has never been retracted.However, Sellers has actually worked as a rank-and-file employee inthe greeting card stockroom since March 30, 1953.Accordingly, wefind that Sellers is not a supervisor; and we overrule the challenge tohis ballot.Sebring performs manual labor in the warehouse along with 2 otheremployees.He gives instructions to the 2 other employees, but suchinstructions are of a routine nature and do not require the use ofindependent judgment.We find that Sebring is not a supervisor, andwe overrule the challenge to his ballot.Kreamelmeyer is a janitor and maintenance man who spends all ofhis time doing manual labor.He sometimes gives instructions to an-other janitor and maintenance man, but such instructions are of aroutine nature and do not require the use of independent judgment. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that Kreamelmeyer is not a supervisor, and we overrule thechallenge to his ballot.Prior to December 1953, Hughes was a supervisor. Since that time,however, she has spent all of her time doing rank-and-file work, andno one works under her supervision.We find that Hughes is not asupervisor, and we overrule the challenge to her ballot.Ramsey is engaged in the repair of machinery in the plant.We findthat he is a maintenance employee, and included in the appropriateunit.Accordingly, we overrule the challenge to his ballot.As we have overruled the challenges to certain ballots, we shalldirect that these ballots be opened and counted.[The Board directed that the Regional Director for the ThirteenthRegion shall open and count the ballots cast by Dosch, Hough, Sellers,Sebring,Kreamelmeyer, Hughes, and Ramsey and thereafter pre-pare and serve upon the parties to this proceeding a supplementaltally of ballots, including therein the count of said ballots.]PHILADELPHIA ELECTRIC COMPANYandINTERNATIONAL BROTHERHOODOF ELECTRICAL WORKERS, AFL, PETITIONER.CaseNo.4-RC-2309.October12, 1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William Naimark, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner requests, in effect, a systemwide unit of all physicalemployees engaged in production and maintenance work at the Em-ployer's electric generating stations and steam heating plants, includ-ing small groups of fringe employees designated as substation opera-tors,' and store employees and telephone operators working at the1 See footnote5, infra.110 NLRB No. 37.